DETAILED ACTION

This Non-Final Office Action is in response to Applicant's application filed on October 12, 2021.  Currently, claims 1-19 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/13/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Eligible Subject Matter

The claims are eligible subject matter because the abstract idea is integrated into practical application by necessarily being rooted in technology.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Hirsch et al. (US 2022/0011045 A1) in view of Seiss et al. (US 2019/0167014 A1) (hereinafter Seiss) in view of Mandava et al. (US 10,309,945 B2) (hereinafter Mandava)

Claims 1, 8 and 19:
Hirsch, as shown, discloses the following limitations of claims 1, 8 and 19:
A method (and corresponding system and computer program product – see para [0021], showing equivalent processor and computer structure) for predicting product temperatures (see para [0022]-[0024], showing -predicting food temperature), comprising: a plurality of different perishable products being stored and/or transported in at least one environment (see para [0019]-[0021], showing cooler storing multiple food products);
arranging, in the at least one environment, at least one environmental sensor, wherein the at least one environmental sensor is not affixed to the plurality of different perishable products (see para[ 0024]-[0029], showing temperature sensors installed in cooler not in the food);
collecting temperature data of the plurality of different perishable products during a time period (see para [0027], "The environment temperature (Te.sup.cl) is measured in predetermined time intervals which can be a regular interval, especially between one and ten minutes, especially two minutes.");
collecting, from the at least one environmental sensor, environmental data of the at least one environment during the time period (see para [0027], "The environment temperature (Te.sup.cl) is measured in predetermined time intervals which can be a regular interval, especially between one and ten minutes, especially two minutes.");
generating a machine-learning model based on the temperature data and the environmental data, the machine-learning model comprising associations between different product types and temperature changes over time in the at least one environment (see para [0048]-[0054], showing using model to estimate temperatures based on multiple parameters including the environment temperatures and the core temperatures);
collecting second environmental data from the at least one environmental sensor and/or from a separate data source while the at least one package is in the at least one environment (see para [0031], [0060], " In fact, the safety system comprises the control center 300 and at least one of here a plurality of the temperature sensor units, wherein the control center 300 comprises the database with the parameters for each of the cooler systems to be monitored. If a new cooler has to be added to the group of available coolers to the company, it is sufficient to update the database of the control center with the data relating to this new cooler." showing updating database based on additional coolers and thus their temperatures); and
Hirsch, however, does not specifically disclose arranging at least one package of at least one perishable product in the at least one environment, wherein the at least one perishable product is not part of the plurality of different perishable products.  In analogous art, Seiss discloses the following limitations:
collecting, from the at least one environmental sensor, environmental data of the at least one environment during the time period (see para [0050], [0055], showing sensors for ambient temperature);
arranging at least one package of at least one perishable product in the at least one environment, wherein the at least one perishable product is not part of the plurality of different perishable products (see para [0069], "In some embodiments, the system is configured to identify optimum areas for location of one or more item, such as based on historical and current information. In some embodiments, a computer or other processing device of the system is configured to arrange or identify an arrangement of bins based on thermal or other information."  And see para [0074], "the system is further configured to determine and record whether any portion of a food item was added to and/or removed from the system (such as when replenishing product, discarding product, replacing product, and/or serving product) prior to the function being completed. In some such embodiments, one or more weighing system and/or other system is utilized to determine whether food was added to and/or removed from the system and/or when and how much food was added to and/or removed from the system." where removing or adding of food is a new arrangement);
generating a predicted temperature of the at least one perishable product based on inputting the second environmental data into the machine-learning model (see para [0072], showing refining temperature estimates and predictions based on factors where it would be obvious to one of ordinary skill in the art that that the new arrangement of para [0074] has different environmental data such as the heat transfer and moisture levels shown in para [0072]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Seiss with Hirsch because including arranging with new products enables more effective monitoring of coolers as modifications occur (see Seiss, para [0004]-[0008]).                           
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the temperature monitoring and control system as taught by Seiss in the food safety system for food items in cooled environments as taught by Hirsch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Hirsch and Seiss do not specifically disclose inserting temperature probes into a plurality of different perishable product.  In analogous art, Mandava discloses the following limitations:
inserting temperature probes into a plurality of different perishable products (col 8, line 18-32, "With continued reference to FIGS. 3A-3G, visual representations of the cooling containers 303 may be blank to indicate that the container is available for loading additional pallets. After the pallets have been physically loaded into the cooling containers, and the sensors placed on the pallets and the probes inserted into the food product, the system may detect that the probes were inserted. Various trigger events may be used to determine that a probe has been inserted into a food product. For example, if the food product temperature is above a certain value (e.g., 45° F.) in a cooling container having a colder ambient temperature, or changes a certain amount (e.g., 8° F.) from a previous measurement or a known ambient temperature, the system can determine that the probes have been inserted into the food product.");
collecting, from the temperature probes, temperature data of the plurality of different perishable products during a time period (col 8, line 45-57, "Referring to FIG. 3A, a chart 309 is shown representing temperature data over a period of time. Such a chart 309 may be generated by the server computer or client computer based on the temperature data and in response to a user request. For example, one or more selectable options may be provided to allow a user to configure or generate a chart 309 based on a particular food product, pallet, cooling container, and/or the like. Selectable options may also be used to specify a time period to be displayed by the chart. In some non-limiting embodiments, clicking or selecting a pallet or group of pallets may automatically generate and/or display a chart 309. FIGS. 4A and 4B illustrate further non-limiting examples of charts 309 illustrating temperatures over time.");
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Mandava with Hirsch and Seiss because including inserted temperature sensors enhances functionality by adding a way for the temperature to be monitored (see Mandava, col 1, line 20-40).                           
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for temperature monitoring as taught by Mandava in the Hirsch and Seiss combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2-5, 7, 9-12, 14:
	Further, Hirsch discloses the following limitations:
wherein the predicted temperature is generated based partially on a product type of the at least one perishable product (see para [0021], "The deterministic mode function (f.sup.cl) depends on cooler specific heat transfer parameters (h.sup.cl,fp) related to the predefined food item position in the cooler used and monitored, food specific coefficients (Q.sup.ft) related to the kind of food item taken from a group of food types")
wherein the predicted temperature is generated based partially on a package type of the at least one package (see para [0049], "This model validation occurs for all types of coolers 10, 10′ (and 130) separately, so as do use the specific lumped sum parameter. Beside cooler types 10, 10′ the model also depends on different type of food products, which are divided within the model calibration in a predetermined number of food groups, currently taken from the group encompassing meat, fish, fluid dairy products (e.g., milk, yoghurt), solid dairy products (e.g., cheese), canned food and finally solid convenience products (e.g., sandwiches). It is possible to split them into further groups, e.g. if solid dairy products are transported form a logistics center 120 to a retail store 110 with a lorry 130, then “the” product is usually a packaged group of e.g. 4 times 4 times 5 solid dairy product packages, so that the core of this packaged group is different to the display in a retail store.)
wherein the predicted temperature is generated based partially on a room configuration of the at least one environment (see para [0030], different types of coolers which is used in the database)
wherein the at least one environment comprises at least one of the following: a forced air chamber, a vacuum tube, a vehicle cargo unit, or any combination thereof (see para [0030], showing cooler of a refrigerated car or freight wagon)
wherein the at least one environmental sensor comprises at least one of the following: a temperature sensor configured to measure a temperature in the at least one environment, a pressure sensor configured to measure pressure in the at least one environment, a vacuum tube sensor configured to measure at least one parameter of a vacuum tube, a gas sensor configured to measure at least one parameter of gas applied to the product, or any combination thereof (see para [0027], "The environment temperature (Te.sup.cl) is measured in predetermined time intervals which can be a regular interval, especially between one and ten minutes, especially two minutes.")

Claims 6, 13:
Hirsch, however, does not specifically disclose wherein the predicted temperature comprises at least one of the following: a current predicted temperature, a temperature at a future time in the at least one environment, a temperature at a future time in at least one other environment, or any combination thereof.  In analogous art, Seiss discloses the following limitations:
wherein the predicted temperature comprises at least one of the following: a current predicted temperature, a temperature at a future time in the at least one environment, a temperature at a future time in at least one other environment, or any combination thereof (see para [0042], "the system includes one or more processor for receiving, comparing, storing, deriving, or otherwise processing the information and one or more database for storing threshold values, current and historical temperature values, desired temperature values, algorithms for predicting future temperature values, or the like.")

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the temperature monitoring and control system as taught by Seiss in the food safety system for food items in cooled environments as taught by Hirsch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15-18:
Further, Hirsch discloses the following limitations:
generating at least one of the following: an optimal cooling time based on the predicted temperature, a resulting product temperature in different locations in the environment based on a range of ambient temperatures, or any combination thereof (see para [0012], "This method would include an algorithm depending on the type of refrigerated cabinet and the product to be measured. The data collected by the wireless network is stored and can then be used for optimization of the cooling system.")
wherein the separate data source comprises a database having environmental configuration data stored therein (see para [0022]-[0024], showing database for cooler position information)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20170082335
US 20130289927 A1
CN 111811181 A
Tsang et al. "An intelligent model for assuring food quality in managing a multi-
temperature food distribution centre"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday through Friday, 9 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/Primary Examiner, Art Unit 3624